Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/21/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/21/2022 has been considered.

Allowable Subject Matter
4.	Claims 1-19 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
	Claims 1-7
None of the prior art of record teaches or suggests an assembly for an image forming apparatus, comprising a camming member operatively connected to an electrical connector mounted in the image forming apparatus for moving the electrical connector between an 
Claims 8-13
None of the prior art of record teaches or suggests an assembly for an image forming apparatus, comprising a camming member rotatable between a first rotational position and a second rotational position, the camming member is operatively connected to an electrical connector mounted in the image forming apparatus such that rotation of the camming member from the first rotational position to the second rotational position moves the electrical connector from the retracted position to the extended position and rotation of the camming member from the second rotational position to the first rotational position moves the electrical connector from the extended position the retracted position.
Claims 14-19
None of the prior art of record teaches or suggests an assembly for an image forming apparatus, comprising a camming member rotatable between a first rotational position and a second rotational position, the camming member is operatively connected to an electrical connector mounted in the image forming apparatus such that rotation of the camming member from the first rotational position to the second rotational position moves the plurality of electrical contacts of the electrical connector from the contracted positions to the expanded positions and rotation of the camming member from the second rotational position to the first rotational 

      Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
-   Buchanan et al. [CA 2923632] disclose an image forming apparatus.
        
        Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR

PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        03/26/22